Mr. Justice Glenn delivered the opinion of the Court. This is an appeal from a decree entered in the Circuit Court of Morgan County, for the sale of certain real estate therein mentioned. The amended bill filed was for the partition of this real estate, and incidentally to establish the lien of a mortgage and a note. The court, upon the hearing, ordered the premises sold, without appointing commissioners, as it was apparent ■ that the premises could not be divided according to the respective interests of the parties without manifest injury. The appellees .filed their motion t.o dismiss the appeal to this court, because a freehold is involved. This motion must prevail. This is a proceeding in partition to divest the title of the parties who now hold the same as tenants in common—place it in the purchaser at a judicial sale. Carter et al. v. Penn, 99 Ill. 390; Bangs et al. v. Brown et al., 110 Ill. 96; Lequatte v. Drury, 6 Ill. App. 389; Johnson v. Johnson, 7 Ill. App. 521. It is contended by the solicitor for appellant that as there are other questions involved than a freehold the motion to dismiss the appeal should be denied. This contention is not sustained by the authorities. Appeal dismissed.